Title: To Benjamin Franklin from Courtney Melmoth, 19 March 1778
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir.
Hotel d’orleans 19. March. [1778]
Yesterday arrived a Parcel for me from London wherein I found amongst other of my Writings, some Copies of that Pamphlet on the American Affairs, which you express’d Curiosity to see. I ask the favor of your Acceptance of the Inclosed for this Purpose. The Pamphlet had its share of attention at the Time altho it is only a recitation of well known general Circumstances thrown into a sort of biographic Allegory. I am, however, diligently employing myself at present in another Performance on the same Subject which takes up the point in a newer light, and which I hope to fit for your Eye, and for the American Press in a fortnight. I have the Satisfaction to be Sir Your most obedient Servant
Courtney Melmoth

I lament that the Bookseller has forgotten to send me “The appeal to both Houses” a Pamphlet I could have been happy to offer you.

 
Addressed: To Dr. Franklin
